  Case 1:20-cv-22027-FAM Document 1 Entered on FLSD Docket 05/14/2020 Page 1 of 22




                                   I'N THE UNITED STATES DISTRICT COURT
                                   FORTHE            lIM DISTRICTOF'-FV Y
                                             C fl
                                                *
                                                à/l'k.
                                                     p/a DIVISION
                                                          ..                 FILED B                    D.C.
                                    (WritetheDistrictandDivision,fany,q/'//l
                                          courtin which the complaint/5./3
                                                                        ./c(/-)         MAt 1j 2222

            C h$            b 1Cjj
                           t(                         j.
                                                      .
                                                       YVj                              kto
                                                                                          kîo
                                                                                            l,
                                                                                             lol
                                                                                               uAlïv
                                                                                                   l,
                                                                                                    A
                                                                                                    k
                                                                  Com plailltfOr V iolation OfC ivil
                                                                  Rights
                                                                  (PFiSORCFCOmP1ai1X)
      lWritcJ/IC,
                V V IlclmeOLCGCIITYX/JVW/7OXfliNg
      thisComplGil1t.IfthcFWWPL VCfGllthC/7/f///7/I
                                                  //i'            CaseNO '  V-lX*CXlXf '
                                                                            .

      cannothtin thespaceabove,pleasewrite ''see                  (&4bejîlledinby theCaIerk,soy cv
                                                                       ,
      attached ''in the space and attach an additional
      pagewith thefullIistofnames.
                                 )                                Juryvyjaj:      u ves (ujxo
                                                                                  (checkone)
            -   against-
      t/
      ftst
         q&/.al-'t7o/ spcjl :i,ci- 1
                  -            .

                                         .;     --


      Vave 'Dvp,
    '- '-
                    -oc r-'
                          srçcc-tso'bc h
     y5C?l
        ./                 )         K.g oy'yyvgjyg
      (Writethefullnameofeachdejèndantwhof.    ç
      beingé'Nctf Ifthenamest?/'J//thedefendants
      cannothtinthespaceabove, pleasewrite ''-vee                  caf;
                                                                      /d:vx
      attached''inthespaceandattachanadditional                    C2J0Itb.                       .
      pagewiththefulllistofnames D o notinclude
                                      .                            Judge               Mag-
                                                                   Motl,Ifp              Fee pd$f78
      addresseshere.)                                              Receipt#

                                                      N O TIC E

FederalRulesofCivilProcedure5.2 addressesthe privacy and security concernsresultingfrom public
accessto electronic courttilcs. Underthisnlle,papers filed w ith the courtshould notcontain:an
individual'sfullsocialsecurity num ber or fullbirth date;the fullnam e ofa person known to be a m inor;or
a com plete tinancialaccountnum ber. A filing m ay include only:the lastfourdigitsofa socialsecurity
num ber',the yearofan individual'sbirth;a m inor's initials;and the lastfour digitsofa tinancialaccount
num ber.

Exceptasnoted in this form ,plaintiffneed notsend exhibits,affidavits,grievance orw itnessstatem ents,or
any other m aterials to the Clerk'sO ftice w ith this com plaint.

ln orderforyourcom plaintto be tiled,itm ustbe accom panied by the filing fee oran application to
proceedinformapauperis.
Case 1:20-cv-22027-FAM Document 1 Entered on FLSD Docket 05/14/2020 Page 2 of 22




        The Parties to This C om plaint

        A.    ThePlaintiffts)
              Providethe information below foreach plaintiffnamed in the complaint. Attach
              additionalpagesifneeded.                        rx

                     Name                 4'('yt tntl
                                                  -

                                                    tj.c!u
                                                    ,
                                                    - -  '!
                                                          l:..
                                                             -)).
                                                                pr.?
                      Allothernam esby which you have been known:



                      IDxumber             lktàt-o''
                                                   ?)inta'i
                      currentInstitution tyhw -QtI$-
                                                   $k.'Drssr
                                                          -
                                                           -l--$/
                                                                h.!                     /-.
                                                                                          0,à(
                      Address              1.
                                            ,::t s1x( t:?J'' s=!-- tczt,'pl( '
                                                                             T''
                                                                               -2
                                                                                '- -5,
                                                                                     5-ë-ks's


        B.     TheDefendantts)
               Providetheinform ation below foreach defendantnamed in the complaint,whether
               the defendantisan individual,a governm entagency,an organization,ora
               comoration.M akesurethatthedefendantts)listedbelow areidenticaltothose
               containedintheabovecaption.Foranindividualdefendant,includetheperson'sjob
               ortitle(ifknown)andcheckwhetheryouarebringingthiscomplaintagainstthem in
               theirindividualcapacity orofficialcapacity,orboth. Attach additionalpagesif
               needed.

               DefendantN o.l
                      N am e              '
                                          --'
                                            7ttVlyt
                                                  arl-'-
                                                       t.
                                                        7p.
                                                          '
                                                          i
                                                          .
                                                          r 1o(rztll
                                                                   c.
                                                                    z,:(
                      Job orTitle                cysî-
                                                     t'
                                                      xt
                      (ifknown)
                      Shield N um ber
                      Em ployer
                      Address                $% a k qo y-îo-?A %V ./)atczrt(- -f---(
                                             .



                                             15% (,A.%
                      EEI lndividualcapacity                  Officialcapacity

               D efendantN o.2                                   z''-l   r
                                             -
                      N am e                     . tt oo-jj(yo k
                                                               tx
                                                                yzj((j(,?
Case 1:20-cv-22027-FAM Document 1 Entered on FLSD Docket 05/14/2020 Page 3 of 22




                       Job orTitle             1fàc s'u An-
                                                          c oç -m-tc,fJ-luo A
                       (ifknown)              44.
                                                4sroc)s cy
                                                         .('
                                                           l')tr.c-
                                                                  '
                                                                  )
                       Shield N um ber
                       Em ployer
                      A ddress                !..
                                                %% ( k!.v.l t,
                                                             o        tqk.A.cci''1',?p-?tcnz'v)t,
                                                                       .



                                             'W I.S.Y tQZ.
                                                         2o
                       I
                       ZI Individualcapacity              X Officialcapacity
               D efendantN o.3
                      Name               '-n-?/ > ms 'n
                                                      sc- yp--o Lance
                      JoborTitle          '-p av.
                      (ifknown)
                      Shield Num ber
                      Em ployer
                      A ddress


                            lndividualcapacity                  O fficialcapacity

               DefendantN o.4
                      N am e
                      Job or Title
                      (ifknown)
                      Shield N um ber
                      Em ployer
                      Address


                      I
                      Zl lndividualcapacity                     Ofticialcapacity

  II.   Basis for Jurisdiction

        Under42U.S.C.j 1983,youmaysuestateorlocalofficialsforthekideprivationofany rights,
        privileges,orimmunitiessecuredbytheConstitutionand(federallawsj.''UnderBivensv.Six
        UnknownNamedAgentsofFederalBureauofNarcotics,403U.S.388(1971),youmaysue
        federalofficialsforthe violation ofcertain constitutionalrights.
Case 1:20-cv-22027-FAM Document 1 Entered on FLSD Docket 05/14/2020 Page 4 of 22




         A.       Areyoubringingsuitagainst(checka11thatappl
                                                           ylï
                   L         Federalofticials(aBivensclaim)
                             Stateorlocalofficials(aj1983claim)
         B.        Section 1983 allowsclaimsalleging thetbdeprivation ofany rights,privileges,or
                   immunitiessecuredbytheConstitutionand lfederallawsl.''42 U.S.C.j1983.lfyOu
                   aresuingundersection 1983,whatfederalconstitutionalorstatutoryrightts)doyou
                   claim is/are being violated by state or localofficials?
         *         I g ?1' ''h Iq6
                                        '
                                                                   fn:       .
                                                                                 '

                                                                                              z #n(
                                                                                                  l-t:V
                     , s up ).ukor)                                èt        c/ '
                                                                                .
                                                                                '
                                                                                .
                                                                                r S                      rczz'n
                                      / / y,
                                           p.                     ?j
                                                                   .             j
                                                                                 -y .,
                                                                                     jy .
                   Plaintiffssuing underBivens may only recoverforthe violation ofcertain
                   constitutionalrights.lfyouaresuingunderBivens,whatconstitutionalrightts)doyou
                   claim is/arebeingviolated by federalofficials'?




                   Section 1983 allow sdefendantsto be found liable only w hen they have acted k'under
                   colorofany statute,ordinance,regulation,custom ,orusage,ofany State orTerritory
                   ortheDistrictofColumbia.''42U.S.C.j1983.lfyouaresuingundersection 1983,
                   explain how each defendantacted undercolorofstateorlocallaw. lfyou aresuing
                   underBivens,explain how each defendantacted under colorof federallaw . A ttach
                   additionalpagesifneeded.
                             -
                    $ txfy
                         r. f
                            ,
                            zh ttç
                                 zqa($,
                                 ''
                                      c(è
                                        'f'
                                          Q (khac tl
                                                  .A '
                                                     cic-l
                                                         -tcn O-I
                                                                Y
                                                                -
                   %                  ( / 'j'j -f-.
                                            .
                                                  r
                                                  .
                                                  y ,
                                                    j)cvn.c.
                                                    .     '
                                                           yo.,,'jy
                                                              '
                                                                                                . jcgcyc,(.4.4.f.
                                                                                                                z.j,
                                                                                                                  ..


                   $ (?// o ' -
                         ,                            .
                                                          k $ t(4J .-.
                                                              .   -. /
                                                                                     yç   .

                                                                                          (
                                                                                                .
                                                                                                     y's
                                                                                                       -: t.
                                                                                                           r(
                                                                                                            .
                                                                                                            :
                                                                                                            Jz.y.
                                                                                                                .
                                                                                                                .
  111.       Prisoner Status
             lndicatewhetheryouareaprisonerorotherconfinedpersonasfollows(checkallthatapply):

                   Pretrialdetainee
             '
                   Civilly com m itted detainee
                   lm m igration detainee
            Case 1:20-cv-22027-FAM Document 1 Entered on FLSD Docket 05/14/2020 Page 5 of 22

                        h a -à
'
    Jtliq-rF;l'ltlfelflEEFl                                                                                                                                                ..-                                        F5t-.
                                                                                                                                                                                                                          7llt.
                                                                                                                                                                                                                              -ufiL.
                                                                                                                                                                                                                                   %o.&bfà1ïlk(:).
                                                                                                                   COM PLAINT/A RRESIAFFIDAVIT
    :177L''.
           Q.IAi
               ...                                      )( r.E..
                                                               -lt)1N1'
                                                                      :'                 rvlitrir; . 1-F1,'hFrr..@l-               Iti'vz
                                                                                                                                  ..
                                                                                                                                                   rl'u'           Tvftl's/fEF;              --
                                                                                                                                                                                             k'lbzl.
                                                                                                                                                                                                   hêF ItJ.
                                                                                                                                                                                                          2ifL.lk().                                         671st94û)                '.
                                                                                                                                                                                                                                                                                       e'
                                                                                                                                                                                                                                                                                        .t:)tlri7-tldk$9irr'tù
                                                                                                                                                                                                                                                                                                             'r3.
                                                                  ..
    CIFIERATION'
               .                                             SA.JJt.
                                                                   'CEFld
                                                                        skl'
                                                                           1-r                                         i:t.1(2i
                                                                                                                              -l  ?EEt,
                                                                                                                               -I$.   :7.
                                                                                                                                        ,:
                                                                                                                                         xF7'L7?.F:h2-1-            lr:6)%;2:ûJ              r.
                                                                                                                                                                                              -)$)ttltzilt.l j(;()ja366a                                     xo        F$60:6452
    !Di!h1'
          .).                                                AGLrk(=lYI2''
                                                                         .ODEE                   IkIUNIC:1fD
                                                                                                           .ALF>.UD6F.IIINO.                       F/DPC?RECORDSfvit)IUN'
                                                                                                                                                                        D. SYUZ'EhlT(:)N0.                                                                     GANGRE
                                                                                                                                                                                                                                                                    L-LAR-ED
                                                                                                                                                                                                                                                                           ' FDRALIDRELATV
                                                                                                                                                                                                                                                                                         -.
                                                                                                                                                                                                                                                                                          D C)
    3053013                                                  OO2                                                                                   0000000                                                                                                     NO            NO             O

                                                                                 .
                                                                                                                                                                                                                                                                                                                                       r''œ
    BAIN,FRANKW I.NFIELD                                                                                                                                                                                                                                                                                                               >
                                                                                                                                                                                                                                                                                                                                       =
    ocaBfut.-,
             s./oo,voo-l                           .a..sy. arsc: ssx                             HlsF'?x.hplc.
                                                                                                             . No                Eps
                                                                                                                                   .'s-t
                                                                                                                                       - 'vcissl PIAIRcouoq à$,-x
                                                                                                                                                                .!R unxs-rs hI>.IRs.
                                                                                                                                                                                   r,.L.E s'v'Es                                                                 tauAssss F'Aclrxukqxn 'ruu-c
                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                             i4.                                       ...4
     12/06/1991                                    24           B                    M           ETHRICI
                                                                                                       '
                                                                                                       I
                                                                                                       'I'AFR 51
                                                                                                               07 150 BRO                                                                MED                     DRE                    BRO                       NO                       FUL                    NOR                  S
                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                       m
    SCAiRS.TAVTOQS tlNlfat.iEPHN/SICALF'EATIJRESrà-aot
                                                     Rl'on.Ukpe,Dessripkion)                                                                                                                                                                                 PLACEOFB(RTHt
                                                                                                                                                                                                                                                                         'C.i:y.S'alii
                                                                                                                                                                                                                                                                                     kcountry)                                         m
                                                                                                                                                                                                                                                             MIAMIFI-Us                                                                m
                                                          *Q.        =* 1                                                                                      5-R' -S.3'/'% -                                    P                                                                                                                    @1
                                                          *                                                                                                                                                                                                                                                                            .-j
     LOC.
        ALADDREES                                                                                                                   (
                                                                                                                                    Q                                             Kt'. .
                                                                                                                                                                                  .    w-ï (
                                                                                                                                                                                           %                                     PHOI
                                                                                                                                                                                                                                    kE                                                  (
                                                                                                                                                                                                                                                                                        3l'
                                                                                                                                                                                                                                                                                        US
                                                                                                                                                                                                                                                                                          ï'
                                                                                                                                                                                                                                                                                           $ZENSi
                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                !I
                                                                                                                                                                                                                                                                                                 P                                     >
                                                                                                                                                                                                                                                                                                                                       m
                                                                                                                                                                                                                                                                                                                                       m
     !.,ERp.
           ,lJ.hliiiNR'ADIJRESSt'Street,Apt.Nupylber)                                                                                   (t-
                                                                                                                                          ?.itg)                                 '             $State) (Zip)                     PHC'NE                                                 0CCUPA7.-lOh1                                  o
     20409NW 27COURT                                                                                                                     MI
                                                                                                                                          AMIGARDENS                                           FL            33056                                                                      UNFMPLOYED                                     >
                                                                                                                                                                                                                                                                                                                                       <
     Sf.
       3l'iC)C)t.CJRBtIS;INEESSADDRESS(Street.5
                                              ..p1-Ntlnnbial'l                                                                           fClry;)                                               'lblate) (Zip)
                                                                                                                                                                                               q                                 PF.ItDNF                                               ADDRES:FJII'
                                                                                                                                                                                                                                                                                                   LIRCF                               ...j
                                                                                                                                                                                                                                                                                        VERBAL                                          '
                                                                                                                                                                                                                                                                                                                                        C)
     DRI
       VI
        JR'J
           5L(
             t
             7Z.
               Nl
                SE!
                  x1
                   Uêv
                     1
                     .
                     BPR/
                        STATE.                                                           SOCI
                                                                                            /:LSi
                                                                                                7c J
                                                                                                   RE
                                                                                                    TYNO. E
                                                                                                          J!
                                                                                                           ''Oh$w-:
                                                                                                                  .C%                                                                                Df
                                                                                                                                                                                                      lfent
                                                                                                                                                                                                          jant
                                                                                                                                                                                                             jllolcr
                                                                                                                                                                                                                   p
                                                                                                                                                                                                                   lGLEDMVEI#s
                                                                                                                                                                                                                   '         Pt
                                                                                                                                                                                                                              7N'                                     I
                                                                                                                                                                                                                                                                      NDICATI
                                                                                                                                                                                                                                                                            OC'
                                                                                                                                                                                                                                                                              Ii
                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                               3F:                                                      &
                                                                                                                                       O                        '                                    JDERP
                                                                                                                                                                                                         ..qlT                                                       A.lcol)ol1nfuf.
                                                                                                                                                                                                                                                                                   tnce'
                                                                                                                                                                                                                                                                                       ,U
                                                                                                                                                                                                      NONE                                                           Dflltlfqiuerhr
                                                                                                                                                                                                                                                                                  ze'. U                                                m
     h'IRREISTL'IF.T.t's
     .
                                                                         ARR!TJS'
                                                                                .TTlk.lE'l           ,I:FtFRLEST t.C.L
                                                                                                                     -.ikT!C)!:                                                                                                                                                                         GRTt7                           C)
     03/29/2016                                                          01:21                        1000BLK OFTHE BEACH MIAMIBEACUI,FL33139                                                                                                                                                                                           Y
                                                                                                                                                                                                                                                                                                                                        '<
     C..('
         -.7-(ï3ëEl37iih;Art--'
                              Jkt(krr487Jtyk/iiE                                                                                                                   èf)(.)59                                            ;jg ?:.Js'.l;(;'rhx
                                                                                                                                                                                                                                         .l:;)b'              )( ;rjErt.t'7r:rxr.                         .jj.3.kzjj?y:t.jg
      1.AI-LEN ,ADR IAN                                                                                                                                            08/05/1994                                               ;:.'1t.p.pt:?Lc                         zv                                    I.l'
                                                                                                                                                                                                                                                                                                             -s:)b.l.ôc-txf..ta;')
                                                                       ?8//         '                   '                                      *                      :'''                             A
     (-,.
        -'
        .
         J-û')rih-Fh3r;.z,,jç-f';.
                                 x(r.
                                    )x!.
                                       k.yj!'                          'ov<'
                                                                           t..'
                                                                              .*
                                                                               .' ;
                                                                                  .....2' '.4 .,:'2i.                   ' .                  .. ., . . i3l
                                                                                                                                                         .-
                                                                                                                                                          .JEk..                          .' ':t..                     x l>tc(.?(
                                                                                                                                                                                                                                .;TL'D'f'                     x FfLtllkfl'e                               JU'
                                                                                                                                                                                                                                                                                                            v.
                                                                                                                                                                                                                                                                                                             JE7?JfL!E
     2.M URILLO SABASTIAN                                                ..'..
                                                                             E           . ,' .                                                                    03/18/1994 . .
                                                                                                                                                                                )'.'                                        .a.-r.us'sRfz.E                         àks;                                  k1$sL)EEk'
                                                                                                                                                                                                                                                                                                                   i25p.i.;(-'R
      C.C'-DE!
             .rENZI
                  '/k.NTNPJ.
                           wlE                                           .... ..                                                                                   D!.
                                                                                                                                                                     Da.'    ' ' c,                                         j.
                                                                                                                                                                                                                             y(ctlG-rk
                                                                                                                                                                                                                                     --lDdr'                        F'if
                                                                                                                                                                                                                                                                       -crlfxëh''                         JUVENfLE ,..
                                                                          '.;'h..,
                                                                            ?
                                                                                 j.
                                                                                  ,;
                                                                                   ! .-'                                                      ..                        '.
                                                                                                                                                                         è t.. '''%'
                                                                                                                                                                                   ..
                                                                                                                                                                                    ;.
                                                                                                                                                                                     $1,4
                                                                                                                                                                                        x:
                                                                                                                                                                                         7
                                                                                                                                                                                         L.                                 ATLARGiE                                D.'/                                  l,vt'LIEIDEIGE/XNLJR
                                                                           ;.J
                                                                           t'è'jk'     '.             .'.:                   '''.      .
                                                                                                                                          .!                           , '
                                                                                                                                                                     .*' '.' ''' 21 %:.,'
      x
       jj.jq;ffltfstl:3ti()f) jxjryrj-ltj                                     .'
                                                                               ?fe
                                                                                 .       .&.tw                     -r. .w.a>s r'g..61t*
                                                                                                    .'.;-.'e(....s,,                  .)
                                                                                                                                       .tk
                                                                                                                                         r/
                                                                                                                                          .(-                        .. .'            '.
                                                                                                                                                                                       ''.
                                                                                                                                                                                         '
                                                                                                                                                                                         ..          ..
                                                                                                                                                                                                      -(?.                                                       .i77               i.
                                                                                                                                                                                                                                                                                     1fllht')                         %.
                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                       -..t)FE(r;t.it6!(s
                                                                                                                                                                                                                                                                                                                                        f'
                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                         g
      only                                                                                                                                                                                                                                                                              zt
                                                                CH.MkC4ES;L                                                            CHAIIGE k.
                                                                                                                                                Q'NTS FLSTATU'FEh.1I-JlxsBriik                               k'I()LCIFSECT.                     CODE                  UCR               Dî
                                                                                                                                                                                                                                                                                         k/            ZJARRJCN-FT%,ePE.'Ofk
                                                                                                                                         J'
                                                                                                                                          .S:                                                                                                    OF                                                    TRAFFIGCIT5  ..71t')'
                                                                                                                                                                                                                                                                                                                           .4
      1./I-ROBBERY/ARMED/FIREARMORDF-ADLYWFARON-PBL                                                                                       F,S. 1                           812.13(2)(A)                                                                                                   N



      3.                                                                                                                                                                                                                 l
      4.
      Thatlndczslg
                 .norlce.
                        rtiïksar!J-mzkwcal':tbathtu/okpflhpa.c.jus!apd rcasonabiagiounds(r)bcéieve aridc'lcasbali
                                                                                                                .evethatti.teabovcrlymed.Der
                                                                                                                                           .elhcia'tccfnmiltedthaftqlowing'szicitqtronof1a'.v.
      onthe29dayofMARCH,2016,aî01221at1000 BLKOF THE BEACH MIAMIBEACH.FL.33139
      OFFICER AIKEN KAS FLAGGED DCWN BY VICTIM 41 WH0 CAME RUNNING TOWARD HIN SCREAMIKG T!1AQ HE RAD JUST BEEN ROBBED AT
       GUN POINT BY TWO BLACII MALLS. TBE UICTIM PROVIDED A BRIEF DESCRIPTION OF LI9TED SUBJRCT'S AND TRAT HE LAST SAW THEM
       RUNNING SOUTH BOUND FRCM 3TH STREET. OFFICC'R AIKEN RELAYED THE -
                                                                       .17FO TION OVER POLICE RADIO.
       OFFICERS I DIATELY SATUPATED TRE AREA . SERGEANT REINA 4755 WAS FLAGGEE DOWN BY A WITNESS WHO WISRED TO REMAIN
       ANONYMOUS AT 8TH STREET AND OCEAN DRIVE. THE WITNRSS POINTED 0UT A BLACK MALE WH0 MATCBED THE DRSCRIPTIOS GIVEN BY
       THR VTCTTM AND ETATED SHE OBSERVED H1M RUNNING FROM rHE BEACH. HE WAS DETAINED AT 8TH                                                                                                                                                                  Jcontinued on Xext Pagel

       l-ifrzkk-(2?lr''1î'kf'
                            -'
                             t'r'rqi#'Fltjï
                                          kr.S
                                             'E'
                                               i!'1(:.'r'î7Eï17l;î'
                                                                  f''(iE(:)é).%y'                                        qi(J;g-.
                                                                                                                                fT$;F(:1FiE!'e'i?N1()5-f77';1.Jlt(f>J
                                                                                                                                                                    .()4('kfll)::(J';'@!f.!lfsï(r)            1t.l?Y:$:
                                                                                                                                                                                                                      3:;1
                                                                                                                                                                                                                         klS'rl1!7.
                                                                                                                                                                                                                                  9:1z;:h.7:.7?:!1*/..
                                                                                                                                                                                                                                                     :11fJ''1i)'fani;1t'
                                                                                                                                                                                                                                                                       $,/$rrl
                                                                                                                                                                                                                                                                             -.1ïr.
                                                                                                                                                                                                                                                                                  nJ'tua'î''1'Cbl)4t
                                                                                                                                                                                                                                                                                                   a
                  .<                                     v         i                                                                         .             .                                                  t7our13trYqlzir'       e:ltrk't17:5.Càotiilfi1C;k5FiX3rINatiGla!         /beh.fgifi'    iCgmflri/lt'lt
                                                                                                                         !IU-f(.C15a'RrVtts!:App.
                                                                                                                        !'
                                                                                                                         .                      !!!:'
                                                                                                                                                    BratB.f7rx-l1'iJ!:4ricëg.)                                cc
                                                                                                                                                                                                              r!ça
                                                                                                                                                                                                                 am    .ar
                                                                                                                                                                                                                  (.cx'v  r;
                                                                                                                                                                                                                         t'
                                                                                                                                                                                                                            r$a
                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                           :lr!'
                                                                                                                                                                                                                                 &oarrafjfs
                                                                                                                                                                                                                               r::r!!iEh()@7!.-
                                                                                                                                                                                                                                               p,
                                                                                                                                                                                                                                                .'snyan'
                                                                                                                                                                                                                                              ..tir)nc (lk
                                                                                                                                                                                                                                                          es
                                                                                                                                                                                                                                                         r:t%
                                                                                                                                                                                                                                                             :L
                                                                                                                                                                                                                                                              siaailt)sisr
                                                                                                                                                                                                                                                            ztlr:22y-iêz(tkbl
                                                                                                                                                                                                                                                                              .-edF:,nlnal    ri n..
                                                                                                                                                                                                                                                                                                   '.p
                                                                                                                                                                                                                                                                                                     'e,1Fl.yrzzn
                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                            'zfF,I@k?rJ$Jrt#;Eys;r).A()FEl#1f)t:lt
                                                                                                                                                                                                                                                                                                                   tinfil
                                                                                                                                                                                                                                                                                                                 ïL)(!
                                                                                                                                                                                                                                                                                                                                       ''
                                                                                                                                                                                                                                                                                                                                   2jw'J
                                                                                                                                                                                                                                                                                                                                        *.
                                                                                                                                                                                                                                                                                                                                         ''.N
                                                                                                                                                                                                              soc)toth'aabavr           karforiss.fciçreètl       aatftfsmyr.     rxaprrltifait/vro-*is,       't'llfrt            '? '-''
       ISh>.lE>.R TE$.t'
                       .-r7t')Ett'kïjCI%'2:FTATE'
                                                )v$EN7Jft!M.RwlE,D.r'ID                                         s'tv.cizttsirc .
                                                                                                                               kyxlg)st;Fjs'-'Rj(qEig)E.)
                                                                                                                                                        .Eiyb-lRzikjE.,'r'.$
                                                                                                                                                                           .j7
                                                                                                                                                                             -                                of.jjocotirukjaavclyll?r.srratif..auvfinimDiï@sk-m;a!i:.'tknl;
                                                                                                                                                                                                                                                                           atnutrli
                                                                                                                                                                                                                                                                                  'z;acjcilet':
       r-(
       -'
         :
         )f
          kt
           1
           :t
            E
            it
             )
             -,
              '
              ï'.                                                                                                II
                                                                                                                 J  .<DERSfGNFI                3Jk.1
                                                                                                                                                               ,
                                                                                                                                                    ,J7.'lSORI-I
                                                                                                                                                               -IT.hI1
                                                                                                                                                                     .f)29 DAYOF
                                                                                                                                                                                                                  kJ,
                                                                                                                                                                                                                    r
                                                                                                                                                                                                                    )(
                                                                                                                                                                                                                     ?
                                                                                                                                                                                                                     û?
                                                                                                                                                                                                                      ë
                                                                                                                                                                                                                      ;                              '
                                                                                                                                                                                                                 G''''2:uneef.s'hotihppca?i:k.acpcrïbutr:v.:tktfxca'trpl'y'vdith'hu'
                                                                                                                                                                                                                                                                                                                            2
                                                                                                                                                                                                                                                                                                                            t'
                                                                                                                                                                                                                                                                                                                             .)
                                                                                                                                                                                                                                                                                                                              'i1
                                                                                                                                                                                                                                                                                                                               t   ' w*:.
                                                                                                                                                                                                                                                                                                                              j;'j;u
                                                                                                                                                                                                                                                                                                                                        ''
                                                                                                                                                                                                                                                                                                                                         ,.
                    . .                                                                                                                                                                                          N                                                                                                          ..
                                                                                                                                                                                                                                                                                                                             9?
                                                                                                                 MARCH                   2016 ........ ............. . .... ...........
                                                                                                                 .............-........-.........-.-.-..                                                      l''t:ptt'
                                                                                                                                                                                                                      k2f'
                                                                                                                                                                                                                         .L
                                                                                                                                                                                                                          tI<'
                                                                                                                                                                                                                             J!'I
                                                                                                                                                                                                                                s:)r:tlt(?r(yAxz         'c:yirJl'(,t3!
                                                                                                                                                                                                                                               tjrs()ï;rrl                                '                                 '
                                                                                                                                                                                                                                                                   : ..f5l,1.
                                                                                                                                                                                                                                                                            7.a,
                                                                                                                                                                                                                                                                               AkïI.'
                                                                                                                                                                                                                                                                                    ;tJ Vral          .
                                                                                                                                                                                                                                                                          ,.
                                                                                                                                                                                                                                                                           t;  ;4,.
                                                                                                                                                                                                                                                                               .   j,i   ;yk
                                                                                                                                                                                                                                                                   a '. .4. à .
                                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                                 i;j  ïk
                                                                                                                                                                                                                                                                       s       7       d.
                                                                                                                                                                                                                                                                                       ;  ?#
                                                                                                                                                                                                                                                                                           ! .-
                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                              #z
                                                                                                                                                                                                                                                                                               e;
                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                '.
                                                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                                                 .rij
                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                  ;  tk
                                                                                                                                                                                                                                                                                                    ..gj
                                                                                                                                                                                                                                                                                                      ,   rj
                                                                                                                                                                                                                                                                                                       4ijMt.
                                                                                                                                                                                                                                                                                                            ji                                .p,
                                                                                                                                                                                                                                                                      ..,.
                                                                                                                                                                                                                                                                       . ,s
                                                                                                                                                                                                                                                                          -b
                                                                                                                                                                                                                                                                           ,j        .,s      .-
                                                                                                                                                                                                                                                                                               ..  -
                                                                                                                                                                                                                                                                                                   , ,
       voxcvsixos,R.
                   ,cou. ,0.
                           .ooz-es-,aa                                                                                                                                                                                                                             k...
                                                                                                                                                                                                                                                                ;/ !
                                                                                                                                                                                                                                                                 - ,
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                .-.-.
                                                                                                                                                                                                                                                                   .,
                                                                                                                                                                                                                                                                   .,,
                                                                                                                                                                                                                                                                         jx
                                                                                                                                                                                                                                                                          r. ,
                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                             (.               ,
                                                                                                                 TORRES'M:Gourt13:002-0(1672                                                                                                                                  '.
                                                                                                                                                                                                                                                                               &= $.1 ....J %.
                                                                                                                                                                                                                                                                               '             yF ijy
                                                                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                                                                             e    j:. .
                                                                        .                                                                                                                                                                                                                       .#'.  :.'.
      2'
       D1.
         33$
           .C
           ).
            -
            ;
            731r
               $                                                                                                               F
                                                                                                                               '
                                                                                                                               t
                                                                                                                               er)
                                                                                                                                 .
                                                                                                                                 tr
                                                                                                                                  tGeF
                                                                                                                                     è
                                                                                                                                     e:zlc
                                                                                                                                         '
                                                                                                                                         r(
                                                                                                                                          1srtd
                                                                                                                                              3,
                                                                                                                                               3:
                                                                                                                                                9/
                                                                                                                                                 '
                                                                                                                                                 20ïr
                                                                                                                                                    ..
                                                                                                                                                    2-i
                                                                                                                                                      7.
                                                                                                                                                       07:'
                                                                                                                                                          i:kySE
                                                                                                                                                               :.
                                                                                                                                                                t
                                                                                                                                                                7T7S                                                                                                                                                         Pa(jE! Of3
       Case 1:20-cv-22027-FAM Document 1 Entered on FLSD Docket 05/14/2020 Page 6 of 22




  oz7sl
      quv,
         sia                                                     CO M PLAINTJAR REST A FFIDAVIT                                                      potnouk
                                                                                                                                                           7,
                                                                                                                                                            .
                                                                                                                                                            qsil
                                                                                                                                                               qo.
  1307310360                                                             CONTINUATION                                                                201600028538
 JAILtslt
        -a.                                                                                                 COURTCASISN(7.
1160133663                                                                                                  F16006452
 t
 s
 il
 -o
  pi
  -
   Fcl.
   K/lc
      kt
       uolk:
       Tj                                  xI
                                            ;r
                                             ,u
                                              uo.sv 1-1I
                                                       vlsf
                                                          z,E(1'
                                                               rl
                                                                k,
                                                                 k.
                                                                  F
                                                                  :f
                                                                   :g
                                                                    c I
                                                                      '
                                                                      -.IJt/v
                                                                            j/; (
                                                                                q)
                                                                                 so'
                                                                                   v
                                                                                   . l
                                                                                   .
                                                                                   . aotzi
                                                                                         ès                                       cazI
                                                                                                                                     .1y. .
                                                                                                                                     -    J
                                                                                                                                          j.
                                                                                                                                           r
                                                                                                                                           ,S
                                                                                                                                           6l
                                                                                                                                            -)u
                                                                                                                                            ( jo.6:$
                                                                                                                                               336                                        xuh!
                                                                                                                                                                                          xo c' c
                                                                                                                                                                                                F:a
                                                                                                                                                                                                  jt
                                                                                                                                                                                                   an
                                                                                                                                                                                                   6 v)c
                                                                                                                                                                                                    0( -,
                                                                                                                                                                                                       6&.
                                                                                                                                                                                                        4s
                                                                                                                                                                                                         5s
                                                                                                                                                                                                          2.
                                                                                                                                                                                                           ,
                                                                                                                                                                                                           .:.
                                                                                                                                                                                                             :).                          C
                                                                                                                                                                                                                                          O1



                                                                                                                                                          '%TL/kRGE                           Dv                    MISDEMEAIXIOR %
                                                                                                                                                                                                                                  >'''*
 JO-DEFENDANTN.qIvIE
 '                                                                                                          DOB                                           INCZUSJTQD''/                       97E!t..t7&'/          JIJS/IF.Ik1.E!        m
                                                                                                                                                                                                                                          X
                                                                                                                                                           ATI..ARGE                          D'vJ                  MJSDEtiIS. IEaANCJ'F?
                                               Ci-lz-sRGES                         CHArPGE GNFS FLSA',
                                                                                                     A7'U7'
                                                                                                          iE.NU/'.'
                                                                                                                  IBEI:? k'lraLC)FSECT. CODE                                              Uûlfk        flv   WJSRRAN'FTYPEOR              *V
                                                                                       AS:                                                                               OF                                  I-RAFIZIC k1@')Q-1iC7I%t
                                                                                                                                                                                                                                          m
                                                                                                                                                                                                                                          m
 5.                                                                                                                                                                                                                                       c7
                                                                                                                                                                                                                                          >
 6.                                                                                                                                                                                                                                       <
                                                                                                                                                                                                                                          -

 7.                                                                                                                                                                                                                                       C)
                                                                                                                                                                                                                                          =
 8.

  STREET AND COLLINS AVENUE HY OFFICER D. ALVAREZ #ll02 AKD E . GAVALLAS #1O84, PENDING FURTHER TWUESTIGATION .
  VICTIM #1 STATED THAT HE WAS ON THE BEACH IN THE AREA OF 10TH STREET WITH HIS FRTEND VICTIM #2 WHEN THEY WERR
  APPROACIIED BY TWO BLACK MALES. JIE DRSCRIBED SUBJECT 1 AS A RLACK MALE 2O TO 25 YEARS ()F AGE IIAVING MEDIUM LENGTH
  DREADS TO IlIS NECK,-MEDIUM MUSGULAR BUILD# .APPRCXIFIA ' -       -                                                                      ' G T: .,l -                               B:S. WEARING NO SHIRT ,
  JEANS AND SNEAKERS. WHO WAZ ARMED WITH A BLACK SEMIAUTOMATIC FIREARR.

  SUBJECT 2 WA8 DESCRIBEZ AS A ELACK MALL 18 TO 22 YEARS OF AGE RAVING SHORT HAIR, SKINNY BUILD , APPROXIMATELY 5-08
  T0 5-10 IN HEIGHT; 140-150 LBS. WEARING NO SHIRT, JEANS AND SNEAKERS.
 U FCTIM SAID AT FIRST THE SUBJECTS ENGAGED IN CASUAL CONUERSATTON BUT AS THE VTCTIM BEGAN TO WALK AWAY, SUBJRCT l
 PRODUCFD THE FIREARM . THR SUBJECT RACKED THE SLIDE BACK OK THE FIREARM AS TO HAVE CHAMBRRED A RCUND, POINTED IT AT
 THE VTCTIM WHTLE DEMGNDING HIS PROPERTY. TN FEAR FOR HIS LIFE HE COMPLIED W7TH THE SUBJECTS DEMANDS AND RANDED
 OVRR HIS LTSTED PROPERTY. AFTER THE PROPERO-Y WAS TAKEN THR SUBJECTS THEN DEMKNDED THE VICTTM AT GUN POINT TO
 UNDRRSS AND WALK TOWARD THE WAY-ER, BUT THE VTCTTM REFUSED . THE SUBJECTS THEN FLED RUNNING SOUTH BOUND ON THE
 BEACR . AT WHICH PCINT THE VICTJM FLAGGED DO%Y OFFICRRS.

 DURING THE COURSE OF THE INVESTIGATION DETECTIVES MONTESINOS #792r VILLAMIL 41003, SABATER #997 AND SGT TORRES
 #672 LOCATED TWO MORE SUBJECTS MATCHING THE DESCRIPTION GIVEN BY THE VICTIM AND DETAINED THEM AT THR PARKING
 GARAGE OF 2l0 7TH S7REET, PRNDING FURTHER INVESTIGATION. SGT SAYEGH 4785, OFFICER VILLA #974 AND OFFICER TAYLOR
 41109 RESPONDED TO ASSIST.
 DETECTIVE ROMERO #952 AND ZXNIER #676 RESPONDED TO COMPLETE INTERVIEWS.
 THE INVESTIGATION REVEALED THE DEFENEANTS CDNSPIRED TO COMMIT AN ARMIE ROBBFRY. DEFENDANT BAIN WAS ARMED WITH AN
 AUTO PISTOL AND ALL THF DEFFNDANTS UALKED FROM OCEAN DRIVE TO THE BEACH (SAND) TO FIND A VICTIM T0 ROR . DEFENDANTS
 BAIN AND ALLEN APPROACHED THE TW0 VICTIMS WHILE DEFENDANT MORILLO STAYE: BACK SLIGHTLY ANB ACTED AS A LOOHODT .
 DEFENDANT HAIN POINTED A LOADED FJREARM AT THE VICTIMS AND DEMANDED PROPERTY FROM TIIEM AND CRDERED TRRM TO WALK
 TCWARDS THE WATER. APTER TAMING ITRMS FROM THE VICTIMS THEY ALL FLEZ ON POOT.
 POST MIRANDA, DEFENDANTS MORILLO AICD ALLEH PROVIDED TAPED CONFESSIONS ADMIYTIXG TO ABOVE ACTIONS . DEFENDANT BAIN
 WA5 IDENTIFIED BY THE VICTIM A5 THE GUNMAN, WHICH IS CONSISTENT WITH THE STATEMRNTS- . gcontinued on Next Page)

 hif-
    'liL'2l:2*1'
               w''P.C'
                     J'S'I'
                          -ZERJNtâ'i1$:;''
                                         fkvië.i.y?FIëD Erf'           HjCIL.DF()
                                                                                RP,I
                                                                                   JI
                                                                                   -'
                                                                                    jEIHEARING.DQNt
                                                                                                  27BORD                               1
                                                                                                                                       '
                                                                                                                                       -Ri12ri2r'
                                                                                                                                                6$5.
                                                                                                                                                  .i
                                                                                                                                                   J10i '
                                                                                                                                                        I1 iS:
                                                                                                                                                           .   '
                                                                                                                                                               i:'t
                                                                                                                                                                  ; 1
                                                                                                                                                                    C;k%:H! êl
                                                                                                                                                                             ;h>'E:isL
                                                                                                                                                                                     t)apcEi
                                                                                                                                                                                           z
                                                                                                                                                                                           *bet  or'nL ite
                                                                                                                                         cotip?aE?etloiratsbylqi'
                                                                       C-JU';(l3r
                                                                                llcergkltlt!tAopearat31
                                                                                                      72ydHgaring).                      frxnhyarssîsl  ast   z(,zrsounarir;etoapncar:lnallcz.AyI:.clhelkt r'.:kunltBr''
                                                                                                                                                                       ot
                                                                                                                                                                        j.l runl aenntxe!1sr
                                                                                                                                                                                           jre.ael atnoic.  los-a ce-n :pl.afcosr
                                                                                                                                                                                                                        z
                                                                                                                                                                                                                        oçthot'   iîe
                                                                                                                                                                                                                                   man o.nbwg-an!
                                                                                                                                                                                                                                      .uato
                                                                                                                                         A:i'
                                                                                                                                         J  jplat:ezx a!4.7tltntneaiingF%nGuic.U;:rxentI
                                                                                                                                            .                                              *k7th:
                                                                                                                                                                                                '!zirsrrJ:aat
                                                                                                                                                                                                            ntires.
                                                                                                                                                                                                                  :ilagD.  '.
                                                                                                                                                                                                                            ur>lpnalifkseny
 I.
  S!VE.. 'kR.THATTHE ABt'TkE STRTEMENT 1:57RtJF,iqf'
                                                   tQ           sçz'.gtlRl'j'j-t :l'zgqr)stlBsfiyllElEllESEEFEIZIREEI..t
 C'O;Li(.
        f-
         I?C1.                                                  ; jra ar-cpxr.s'=wu                                          E.,7!-1
                                                                                                                                   E        1
                                                                                                                                            .respcharygtMa. 1
                                                                                                                                         ild.                   ' 'M '                                   '            '' '
   ... . .. .                                                   k.zI'        J,;
                                                                    %'uc.i-k';    :çrt
                                                                                     c
                                                                                     ur
                                                                                      La
                                                                                       2&s
                                                                                         NI
                                                                                          i-k
                                                                                            lu
                                                                                             1-
                                                                                              u;.
                                                                                              11'n
                                                                                                 wlI
                                                                                                   o
                                                                                                   rNs
                                                                                                     !a
                                                                                                      I.u
                                                                                                        l a-
                                                                                                           tt
                                                                                                            ru
                                                                                                             qt
                                                                                                              io
                                                                                                               &o
                                                                                                               . =.a;/c
                                                                                                                   .' l.x
                                                                                                                        Ju
                                                                                                                         rtu
                                                                                                                           T,1c
                                                                                                                              .
                                                                                                                              .x
                                                                                                                               ?:
                                                                                                                                F'     r
                                                                                                                                       j-njb.t)klilted rrfiEîlplHltrëf'C!
                                                                                                                                                                        JCL!;'L.YJt'NujX GrrtI;JI/WIth:P'C
                                                                ,$/1ktkkIEkL(E2;l-111r()-1t!i                                                'r'ïitrktfrtii,f:â.'ar:t!?yar#s..,rs,.
                                                                                                                                                                                  Jt-l
                                                                                                                                                                                     .0ei'.,rIa;)t.


MONTESINOS,R:CoullID:002-00792
                                                                TORRESIM:CourtID:002-00672
200i:;0f)C;7t:.4($                                                          Repi
                                                                               lrlGeneralecsaf():4J:KQ(8J607:t
                                                                                                             )7:'ë:bj'Si
                                                                                                                       EZ.t
                                                                                                                          3TTt!                                                                                              Page 2 Of3
       Case 1:20-cv-22027-FAM Document 1 Entered on FLSD Docket 05/14/2020 Page 7 of 22


                MI
                 AM IBEACH                                            OFFENSE INCIDENT                        *%
                       .k ...    ,
                                 ;. u   ,, ,.z    .
                                                  -,
                                                   .
                                                     ,   '
                                                                  cwss Rupon.rsuuuARv                         2016-00028538
                                                                       11()0w AsHlsG-roN AvE
                                                                       MIAMIBEACH. FL 33139


                                                                               NARRATIVE

              W HILE W ORKING THE SPRING BREAK CONTINGENCY IN AREA O F THE 9OO BLOCK
              OF OCEAN DRIVE THE OCEAN DRIVE SQUAD COM PRISED OF MYSELF , SERG EANT J.
              REINA #755,O FFICER D.ALVAREZ #1102, J.DO M INGUEZ #1113,E.ABAY #1111, R.
              PIM ENTEL #1061y0 .LO PEZ #1091, A.CASTRO #1053 W ERE FLAGG ED DO W N BY
              VICTIM #1 W HO CAM E RUNNING TOW ARD O FFICERS SCREAM ING THAT H E HAD
              JUST BEEN RO BBED AT G UN PO INT BY TW O BLAC K MALES . HE PROVIDED A BRIEF
               DESCRIPTION OF LISTED SUBJECT'S AND THAT HE LAST SAW THEM RUNNING
              SO UTH BOUND FRO M 9TH STREET. IRELAYED THE INFO RMATIO N OVER POLIC E
              RADIO .

              O FFICERS IMM EDIATELY SATURATED THE AREA SERG EANT REINA W AS FLAG G ED      .

              DOW N BY A W ITNESS W HO W ISHED TO REMAIN ANO NYMO US AT 8TH STREET AND
              OC EAN DRIVE.THE W ITNESS PO INTED O UT A BLACK MALE W HO M ATC HED THE
              DESCRIPTIO N G IVEN BY THE VICTIM A ND STATED SHE O BSERVED HIM RUNNING
              FROM THE BEACH.HE W AS DETAINED AT 8TH STREET A ND COLLINS AVENUE BY
              O FFICER D.ALVAREZ #1102 AND E G AVALLAS #1084,PENDING FURTHER
                                                                  .

              INVESTIGATIO N .

              VICTIM #1 STATED THAT HE W AS ON THE BEAC H IN TH E AREA O F IOTH STREET
              W ITH HIS FRIEND VICTIM #2 W HEN TH EY W ERE APPROACHED BY TW O BLACK
                                                                  -

              MALES.HE DESCRIBE SUBJ                                       A BLACK MALC 20 TO                 YEARS OF AG
              HAVIN/'MEDIUM LENGTH DREADSTO HIS                                                 M         USCULAR B ILD
              APPRO                       -11 T              -   HEIG HT 170- 1                     BS.W EARING    OS   s ,JEANS
              AND SNEAKERS.W HO W AS ARMED W ITH A BLA                                          SEMIAUTOMATIC FINEARM             .



              YX
              s JRT
                  SWH>k
                      7W AS
                         s-DCS-CEJ-B-E-EXAppRo
                                         AY A B                                  AlF:187CI-7.7YPARS O F AG E  -      V!.
                                                                                                                       G  .
                                                                                        -
                                                                                            o8 To s-lo IN HEIGHT 140-150 uBs.
                     ARING N9-#.!jJ.FlJ,JEANSANDSNEA
             VICTIM SAID AT FIRST THE SUBJECTS ENGAGED IN CASUAL CONVERSATION BUT
             AS THE VICTIM BEGA N TO W ALK AW AY SUBJECT 1 PRO DUCED THE FIREARM THE                                          .

             SU BJECT RACKED THE SLIDE BACK O N TH E FIREARM AS TO HAVE CHAM BERED A
             RO UN D ,PO INTED IT AT THE VICTIM W HILE DEM ANDING HIS PRO PERTY . IN FEAR
             FO R HIS LIFE HE CO M PLIED W ITH THE SUBJECTS DEMA NDS AND HANDED OVER H IS
             LISTED PRO PERTY.A FTER THE PRO PERTY W AS TAKEN THE SUBJECTS THEN
             DEMANDED THE VICTIM AT GUN POINT TO UNDRESS AND W ALK TOW ARD THE
             W ATER,BUT THE VICTIM REFUSED.THE SUBJECTS THEN FLED RUNNING SOUTH
             BOUND ON THE BEACH.AT W HICH POINT THE VICTIM FLAGGED DOW N OFFICERS.


            Rf14)Rn #G3fFt''ER                                        IIA'rz       qrvfvconNe
             1116 Aiken                                          03/29/2016        783 sayegh

 y. -
    ,
    '
    -64%7trk çsof-t'
       '-
                   tlo-bh'
                         e'
                          l.+ ,cl.
                                 kotxzaayrsu:f (,'(tt
                                                    -
                                                    1/l
                                                      7uml'
                                                          l',;-w,rmed-
      tl/ok,
           -z
            .:/'
               ti,
                 cu:'
                    k t#.
                    .   &-j1 .(+ yA#t'
                                     ,            ..                    --pb '
                                                                             dk/ t                     '.-'              caseao,s.oxaaszruaeso,s   I
  ''

YLUKt
    tA tkkxkj5Q ,% mvj
   L om
  ..
              '7)t Y b
                      ec-
                        i-(R ktd'
                            k     Uf'
                                  .
                                       ftP1't
                                            pfnui
                                                vc-V4  %LCZVeVSl%i
                     t: iértY zc> -rq.op R-V'//L ulfae' o êY W bx
                                                                  j,y
                                                                    ck
                                                                     t
                                                                     j'
                                                                      -
                                                                      'V-Q/d7/3f'
                                                                      //Y7
                                                                                fl
            lifityl5i'AQA fh)rttto
Case 1:20-cv-22027-FAM Document 1 Entered on FLSD Docket 05/14/2020 Page 8 of 22


   M IA?ZIBEAC H                 olzyENsE lNc1oEN-r        cmst.
     , v.z ) .: .
                , .w....
                       !..      cxsEqupoqySUMMARV          2016-00028538
                                   110OW ASHINGTON AW
                                   MlAMlBEACH,FL 33139


                                NARRATIVE (contiquation)

  DURING THE CO URSE OF THE INVESTIGATIO N DETECTIVES M O NTESINO S #792,
  VILLAM IL #1003,SABATER #997 AND SGT TO RRES #672 LOCATED TW O M OR E
  SUBJECTS MATCH ING THE DESCRIPTIO N G IVEN BY THE VICTIM AND DETAINED AT
  THE PA RKING GARAG E O F 210 7TH STREET ,PENDING FURTHER INVESTIGATIO N.
  SGT SAYEG H #783,O FFICER V ILLA #974 AND O FFICER TAYLOR #1109.

  DETECTIVE RO M ERO #952 AND LANIER #676 RESPO NDED A ND TO O K OVER TH E
  INVESTIGATIO N.




 REpoqno OFFfER                    DATE       VVESVK BY
 $116 Aiken                     03/29/2016    783 Sayegh


                                                                     Case2016-00C2:538Paçe6OF6
IvCase 1:20-cv-22027-FAM
        L . < CKT'       Document 1 Entered on FLSD Docket 05/14/2020
                         T'-c,ç- t-/czs/vt zz.                                              Page 9 of 22

           ''c)q1 : cta.v                             A.f.c-
                                                           .?# s'q c li; 'r Y--ce lk-
             t w1 #f.f'  &3-:-+,l                                      7- c'k )
           b -A'h, ,4., l-     ,
                               bk                                   ),cr' ) .+ -1' wlê'x
                 t))'
                    , h> ll -h'hc- ) s,Y,ork5 of'
                       .                        -hh)H '-tc-'
                                                        d
                                                           c               .           1/
                                x

           l-f'f'toy. oçé.ccc utAak)o , tpr.all . -       .,
                                                           .,
           hôuocs,jzs'''
                       -/az.-l->.srz'
                                    - tsaao hfo--v-
                                                  y'ow <as  .

            co-o )t2        & -ï'
                                f c.. e sîgx
                                           : quurs zsoytzm y
           ' r c/s-ytczay,o/'n bc-sfcl?ls c-io '
                                               !ao &(r 'm iko t/
           )L uoc,h '-r p?c ,.
                             hc '-f?% f:,hog,-'-Fz--
                                                  e. #y                                       1..
                                                                                                ,c '-7)c .
           lQ./0                    ,     #. ,t,o-k.z -
                                                      ..
                                                       & cat.y(G cg-j-$opn )/
                                                                            ).cy(t'
                       /7-h-
                           xxlc gh                <Ic.
                                                     ït?o             #'uos''c ct tr
                                                                                   g-kTkfc
           orb uvi c,.
                     3s                          (
                                                 a .abk
                                                      su        .
                                                                      o    5.ks ,huztt ,)-
           1i cc c,tcc 1z '
           I              , -,yJst.
                                  -l'
                                    . c . j, ,     tvp , s r    jy c
           ik-zc ) 'v,At
           -              rcc - .âr-yexp:o %'-e k,vorcl ,,g cjj
           1(7     0))%1r)'trv.,/'Q &
             ,+/ ,x,
               .                                            t,.w 'o.           oo acc           X X )y.-
           >?      .
                     X ( ..-'-'
                )ç tg.     ..
                                       . o S //'
                                               -       ,
                                                         .       h .,
           1
           i
                  1 - pJ, y,-! é-Dc vctgc-bc'    -ocz/ c.c-tft-?
           I4<5 --f-év s--ry-f'
                              c oç-ù'tcrvpm + /    csl- ' (:, pqczrr
                           tct'
                              p oc ocp'-
                                       /-ccscccz-rcw AJC'6)t
                                                           .lb ou/
           f . h:.r -ïs     '
                            ïkzt 'T owsck.T .> .    ,
                                                    lw , &- (1é> c
           fps-
              s-/,
                 o-
                  .//
                    'vx(c/ /J y-'///0 X '--r-'
                                             .-
                                              p,
                                               t..s'/ a z Ft7-?ts'> > /
                                                                      ,
           i(X itsb -+ov /:4t:/,, s/a , sa/ptzzp/s- c'-pr
                                                        ncowze

    A @
      iIK '-lhp                 .       0,(j
                                           u
                                           ,   . ,oc c                . (; .y4tyyc.
                                                                                  y oy.-y
           irn?am ?l sacp- so r arc/o p cf p ol/
                                               a.
           i
           l
      .s
    N.                                                                         l
                                                       ,,

  C                h                atl o;,
                                          t,          ,             rc
                                                                     'v,           l 5 1961tnz,
                                                                                              rn-S'
                                                                                                  .J% =
           !
                   c s t.                      c,#.             ocy
           j                         N.
 lI                            -%'X n ' i V?3q.                            S ,JC- .yz ':t
Case 1:20-cv-22027-FAM Document 1 Entered on FLSD Docket 05/14/2020 Page 10 of 22
                                                                           ,
                                                                           .
     !                   t .
                               ''    the        oor o '=r .xncrn (
                                                                 :z --,
                                                                      --2rê(ce                céx--
                      ,c                            J' 'X      Lyf7
                                                                  x ,'lgccp trz/'i X C'
                                                                                      CYT
                 .
                  .
                      I'
                       D 'A                 (-G ,
                                                'r
                                                 .jC-kevodulo.
                                                             .
                                                             /-'' 'rfao p'/ko ''
     ,
     k
                          a                               ovkf-x.sy  ..
                                                                      y.
                                                                            -y; -yam o cp
     t                   t#= ccvtîon                  = c- o.zts Zö rtm      tnccmc (lm m ls-
     'ozo 'Yhc                           ?-f                 ' ( e         tF&.f-. r- zyjwj-
     '           $         .
                               t-& C rt/'n t                      u' te4)ûe f'rxtk( -vo ss
                                                           a c tv t
     i'
              ,         h-
                         ,0 'cot ,              6-ikk-.
                                                -
                                                      lo ?zs'l'v,l'?u1'-i/wfr 0 Vr,,
                                                            z.                    -/'
                                                                                    g-zo
     $$i' l) ?) -
      '.
                 .IJ''-/nu   l7-xcft t.l -'
                                          ht'
                                            - -
                                              , '@-,7
A. 'u-ksa:s.
           y unc      ro- #lbltmtn skr,c w re iz                                  .

      '
            -  $      / 3sc(
                           eJ -)o , ocz/* 'scz- ,n
                                      d7.           gz'/
      k
      l                                                                                   ,
9 i,1-.r cz/,a c                           fi/o            SCI ' c.,
                                                                   1        ( o, t:a
      I O.Q ct : c-n#-u,ï> cex.s u/av'e )    . a:stcz    .o
      l's'Vp.
         I
            m hc          /- j-tr JJC--AQ I zxtot,c (fx
                                            .




      'o/-k-tf-e
               -- ( ).t ht'b,c-
                              f. lpcfccrc'a( e y'  e-ssr'ds.
                                                           zo
       s// J'
         '
            / e (g go.      I I((tes; oco ocpfo
                                ,'
                                                            ISV
         ,
          y)
           a;t.s a , ty-c;q'.
                            otssjy'o ..
                                      , )                                  y ( t yfot.
                                                                                     ks
         :
                      L>ytn ..
         i
         !
          l
          E
          I
          )
          .




          1
             ;
             i


             f


             (
Case 1:20-cv-22027-FAM Documentp1 Entered on
                                           ''y'FLSD Docket 05/14/2020 Page 11 of 22
I4. q-cê-rzv cl-f-sF ( Lerv ,'
                             :
           4% #                       S 7-(577Nr 'T-LLO JL- L + #--aJ-/c
                                                                       -r.c:
      1                          IC ( j...g''(
                                             -j.           .                              1y        ? )ct'
                                                                                                         x kygX'X                  >
      G l1 o Tu î/ z,rn rrr.
                           x s ts
                                v'
                                 o,q lb
                                      oos/ J -                                                          '
                                                                                                                ,

         E'6L
            ,
            kIe-@ C '-%E-VCCW A/ cU /)> rl /io '
                     ! ' .
       f7Lrkl&-,ckc< s  :),c,% z''')
                        ,          -'xr
                                     I
                                        nx
                                         q
                                           i (r. e wt/,.j lc                --
                                                                                                                          ,
                                                                                                                              . ?$
            / Dpcu 1-                 -1r?tfk-kly 1c4 ctnzt/'? bp-zopri
      )#7          SYAC >! : r: a ' # Q/CK'
                             v       ''
                                               ,        V- 3- W                                                           -

      Corr?c -kn'''tf-i' ccA T --t?7: '/I.c?o fs4/s1v.ç v'rv
      rclY '.:z,
               J îoro ' ?'          f'
                                     V ,' . '       r- sz'''M s-
           arks
              ,r
               -n sy-
                    w-ps 'L.z,--7. s# V: p .7/.
                                     *
                                           c  '
                                              .
                                              zu
                                               --c/,                   '
                                                                                     *)
       o                    t?//,n c? L,
                                       ? ,                                                '- .              c-/,ccz.l t l
                                                                                                                        -?'
                                                                                                                          k.
                                                                                                                           ,,- c
           '
                            co/7                           -' (                                l
                                                                                               oc'
                                                                                                 Y              '
                                                                                                                    .
                                                                                                                    s?q,,e-l-a'
                                                                                                                              .
                                                                                                                              je.c
                                                            -k).
                                                                                                                      r
       c ln t:
             z    b tact ipsrc :ç'cz.ztg oc-//rnfoùk
                        a
                                                   / vcr-t.
                                                   ,




       . (ck -'s#c1.k..-$h' ()-!1s'
                                  'c  tr-l -
                                           ',:
                                             ,4s5-
                                                 & 4i'zw-''o/- .                               .



              V k-c. td .e IV (1
               -
                                    t z'zr
                                         a'ldnu rf'l, ) -
       osofg.sy?z ,.u ,g.u       . o ,0?
                                       .
                                       zy-sjy y (y . <
                                  ''-17 f'
                                         t:v-V /      t-l -Y /F ' w/'-Z'
                                                                       ZA-,
                                                                          I/F                                                            ''
                                                                                                                                         .
       /                         y(r7r J' otzf v zzre,
                                     - .             or'
                                                                   S/eps//.s         ,


       c                     /Jnc/      q,)o    o b o Ioncc .

       )$) ,,
            f-(j ''
                  7I-u-
                      k -, k/
                            Jtq                                                            to'(             -                 -1
       t>                        -f'
                                 .
                                   /rrt-/.
                                         î                            t:r                 c         l           -oi:ss
                                                                  #                       .u


  ) tlfhkk/p-fv
              s''                              . pflam /                                  ,         op      (t s Jc)tk
                                                                                 ?



       1    j u     '                                            ..
                                                                  a,g -                            ( taj'
                                                                                                        .
                                                                                                        st-j o                 . f.
                                                                                                                                  z.-.
           !.taf t.                                            ,
                                                               p -  8-
                                                                     .,.
                                                                       o-)
                                                                         .
                                                                         -.
                                                                          &,r-
       )

       I
Case 1:20-cv-22027-FAM Document 1 Entered on FLSD Docket 05/14/2020 Page 12 of 22
Case 1:20-cv-22027-FAM Document 1 Entered on FLSD Docket 05/14/2020 Page 13 of 22



   '


          EEI    Convicted and sentenced state prisoner
          IE
           ZI    Convicted and sentenced federalprisoner
          E
          Z1     Other(explain)
                                 /
   IV .   Statem entofC laim

          State as brietly as possible the facts ofyour case. Describe how each defendantw as
          personally involved in thealleged wrongfulaction,alongwith the datesand locationsofa1l
          relevantevents. Y ou m ay wish to include tizrther details such asthe nam es ofotherpersons
          involved in the events giving rise to yourclaim s. D o notcite any casesor statutes. lfm ore
          than one claim is asserted,num bereach claim and write a shortand plain statem entofeach
          claim in a separate paragraph. A ttach additionalpages ifneeded.

                 lfthe eventsgiving rise to yourclaim arose outside an institution,describe where and
                 when they arose.                   '

                    r(. -.
                         -( c.
                             L                  ((-'3.t/ï-(

          B.     lfthe events giving rise to yourclaim arose in an institution,describe w here and when
                 they arose.                                                             .
                                                                                         -

                  $/(f(vk((,yt                ec-
                                                --t
                                                  -vt
                                                   - mt 1-x-
                                                           p'
                                                            -k- rc, s 1v
                                                              -        -t-


          C.     W hatdateandapproximatetimedidtheeventsgivingriseyoyourclaimts)occur?
                  / d.
                  '  untl@ - .
                             ,î
                              (                            -( kckbp/'/.
                                                                      /,4,
                                                                         4/-1 lfp

          D.     W hatarethefactsunderlyingyourclaimts)? (Forexample: Whathappenedtoyou?
                 Whodidwhat? rlz'tz,
                                   &anyoneelseinvolved? Whoelsesww whathappened/)
                T $I''nj
                    /c .               ICCt
                                      ('  .p     , y tjt
                                                       yy,j. . /./f;
                                                                   z
                                                                   y ,
                  . /tr
                   -
                      .
                      #.         Xyz w ((p jpy, . w( '
                                        , ,
                                                      t
                                                      .)
                                                       j
                                                       y.
                                                        )ccqjyj -
                      .
                      , '1
                         7s .gé.o 'k
                             j
                                 .
                                    <J/i -
                                    r         '.
                                               sy, w(Xy 7'j au jygy(
                                                                '  f
                                                                   g5Qjy  //-
                                                                         .j           .




                                                    5
Case 1:20-cv-22027-FAM Document 1 Entered on FLSD Docket 05/14/2020 Page 14 of 22




                                        A         -cr ,
                                                      k uuptc
                                                            -cçlo             (s notf
                                                                                    ,       '       '
                                                                                                    h 't'
                                                                                                        z
                             '- -

                                                                          .


                                        u -c.qA             ntvtlrst.
                                                                    1.v       tkl   .   /       f




   V.        Injuries
             Ifyou sustained injuriesrelatedtotheeventsalleged above,describeyourinjuriesandstate
             w hatm edicaltreatm ent,ifany,you required and did ordid notreceive.
         -
             t) (J.ca ' m ,(nr-c,ï . t. uz'
             .                                       tt'
                                                       .
                                                       '
                                                       ;j-lzLI 1.1,n '
                                                                 .      t f' ntylcrc s s't/' ,,?T'
             S ' (X t/1 C( G                 f'/ltl'1 /ii/m           fxV f//'   ?Yt' s-
                    //)ri.' arpv vs     ,yzyuo. .j;,      .mlo..
                                                               y -.
                                                                  'g-gk-(yjuqz.zyy,u,(y'y.y-'
              :.3 zkm f ktkpo 'T   f/lysc f'zrtq. z's,.qtn (f/J yzpôo'c/t'i-okbz''à                         .



                 ! ai
                    h /:7JJ.
                           ,
                           $r'
                           . CJ-éto-7zo                         lcoà17urpE. z
                                                                            ct-)J-kY (zpC/tt/(/
                     s'. (cz Ja (tï tros-
                                        .


  V I.       R elief

             State brietly w hatyou w antthe courtto do for you.M ake no legalargum ents.D o notcite any
             casesorstatutes. lfrequesting m oney dam ages,include the am ountsofany actualdam ages
             and/orpunitivedam agesclaim ed forthe actsallejed.Expl   -
                                                                       ainthebasisfortheseclaims.
         :f-kklca4 l(y .                V             ï(     ,
           (-e.1
               t:
                ;
                , vo . j-, -
                 '
                               1? l . ',I       l..
                                                  J - / --
                     ,
                        X /zrl ;r' 'z trz Ac.lu-/
                                              '
                                                        / 6(7J'61lc
                  //f
                    //l.t
                        sc. . ,yvrjr   . yjpu,ta y.
                                                  yp us.
                                                       n tox              -

                         >          y''-. w
                                          V        o'       '
                              .     ,
                                                        .




  V II. Exhaustion of A dm inistrative Rem edies A dm inistrative Procedures

         ThePrisonLitigationReform Act(ûGPLRA''),42U.S.C.j1997e(a),requiresthatûûgnloaction
         shallbe broughtw ith respectto prison conditionsundersection 1983 ofthis title,or any other
         Federallawsbyaprisonerconfinedinanyjail,prison,orothercorrectionalfacilityuntilsuch
         adm inistrative rem edies asare available are exhausted.''
         Adm inistrativerem ediesarealso known asgrievanceprocedures. Yourcasem ay be
         dism issed ifyou have notexhausted your adm inistrative rem edies.


                                                                 6
Case 1:20-cv-22027-FAM Document 1 Entered on FLSD Docket 05/14/2020 Page 15 of 22




              Didyourclaimts)arisewhileyouwereconfinedin ajail,prison,orothercorrectional
              facili .

                     Y es



              lfyes,namethejail,prison,orothercorrectionalfacilitywhereyouwereconfinedat
              thetimeoftheeventsgivingrisetoyourclaimts)
               1-1?PM ,.ï PD >t-- ('
                .
                                   --
                                   t-.     -.&tJ.,
                                      =--1-c     -.
                                                 ) .-'
                                                  ve x                  ,czn ozshyvyf


         B.   Doesthejail,prison,orothercorrectionalfacility whereyourclaimts)arosehavea
              grievance procedure?

                     Y es
               EZI   No
               (Zl   Do notknow

               Doesthegrievanceprocedureatthejail,prison,orothercorrectionalfacilitywhere
               yourc imts)arosecoversomeora11ofyourclaims?
                     Y es


               E1    D o notknow

               Ifyes,whàch claimts)?                                      .
                     :7g/l
                         éw?
                           Y No:4
                                -/7z
                                   y./0,,)0, (,10-,,
                                          .        n'/-
                                                      .4-3
         D.    Didyou tileagrievanceinthejail,prison,orothercorrectionalfacilitywhereyour
               claim )aroseconcerningthefactsrelatingtothiscomplaint?


               EEI   No
Case 1:20-cv-22027-FAM Document 1 Entered on FLSD Docket 05/14/2020 Page 16 of 22



               lfno,did you filea grievanceaboutthe eventsdescribed in thiscom plaintatany other
               jail,prison,orothercorrectionalfacility?
               I
               ZI        Y es
               EE1       No

               Ifyou did tile a grievance:

                         W here did you filethe grievance?
                          -   %A- ', V)?
                                       n/'
                                         c?-.
                                            T).J'
                                                4                       rr-
                                                                          --!-
                                                                             ctol').cA / tc,tn
                              &'
                               m      .#' /,-7/u                  -V7 -Jïcr@' oo )t)f'rnl W &
                              '
                              O /G 'h3

               2.        W hatdid you claim in your
                                                 e'
                                                    grievance?
                                      o            'r          ..

                          -
                              s7'C.Iœ.,
                              .           l/? Ar'l -- -:-- T-co?c/''
                                                                   cv' -
                                Af o,Az''
                                        )      3*/.
                                                  1 c-?- -
                                                         ..
                                                            a j-


               3.        W hatwasthe result,ifany?

                              I           ve             y/             Vw/zpy,znr j .v'
                              /Jc roont ,
                                        fr .w z/zwo/c tonv.-y fsc
                                                                .o'
                                                                  -.p
                            y..yy                  ,y .s-w.z.
                                                            .y  uyjs -s
                            '
                          dT.D' ;                &qp ,zirrr    '/ ,     , ? ,s
                                                                             ,
                                                                             $7                        é
                                                                                                       .



                         W hatsteps,ifany,did you take to appealthatdecision? lsthe grievance
                         processcompleted? lfnot,explainwhynot.(Describea11çf/èr/,
                                                                                 çtoappealto
                         thehighestlevelofthegrievanceprocess.)
                     ''r
                     .             Y            /l
                                                 o,t-                       )a. >tvwt -??
                     -                                  ??      ////    --               ,--,',
                     -
                         t/v lt'zfzp Jz/N        n *'         --, ,
                                                              .     >               .,
                                                                                            .     j.
                              J/,
                                ?-I       ofb /z'f /                l6f 1     J/
                                                                               '-/OW /G i'Mv
                                                                                           m
                                                                                           'q
                                   #+       'o- '- >l, ? S- / o/-
                                                                yz
                                                                v-î
                                                                  i
                                                                  Lz-
                                                                    c cç
                                                                       '.                v..>a'




                                                    8
Case 1:20-cv-22027-FAM Document 1 Entered on FLSD Docket 05/14/2020 Page 17 of 22




                lfyou did notfile a grievance'
                                             .
                       lfthere are any reasonsw hy you did not5le a grievance,state them here:




                       lfyou did notfile a grievance butyou did inform ofticials ofyour claim ,state
                       who you inform ed,w hen and how ,and theirresponse,ifany:




         G.     Please setforth any additionalinform ation thatisrelevantto the exhaustion ofyour
                adm inistrative rem edies.
               :r'          c (.
                               c ltlc,rè tz oct .                       o'
                                                                         n        fr)u,t g'
                   X% %

                (Note.
                     .Youmayattachasexhibitsto //79 c'
                                                     omplaintany documentsrelatedtothe
                exhaustionofyouradministrativeremedies.)
   V III. Previous Law suits

         TheSithree strikesrule''barsaprisonerfrom bringing acivilaction oran appealin federal
         coul'twithoutpayingthe tilingfeeifthatprisonerhastson three orm oreprioroccasions,while
         incarcerated ordetained inany facility,broughtan action orappealin acourtofthe United
         States thatwasdism issed on the groundsthatitis frivolous,m alicious,or failsto state a claim
         upon which reliefm ay be granted,unlesstheprisonerisunderimm inentdangerofserious
         physicalinjury.''28U.S.C.j 1915(g).
         To the bestofyourknow ledge,have you had a case dism issed based on this itthree strikes
         rule''?
                       Y es
                       No




                                                   9
Case 1:20-cv-22027-FAM Document 1 Entered on FLSD Docket 05/14/2020 Page 18 of 22




         lfso,statewhich courtdism issed yourcase,when thisoccurred,and attach acopy ofthe
         orderifpossible.



         A.    H ave you filed otherlaw suits in state orfederalcourtdealing w ith the sam e facts
               involved in thisaction?

               ED     Yes
                      No

               lfyouranswerto A is yes,describe each law suitby answering questions 1through 7
               below. (lfthereismorethanonelawsuit,describetheadditionallawsuitsonanother
               page,usingthesameformat.)
                      Partiesto the previous law suit

                      Plaintiffts)


                      Court(Iffederalcourt,namethedistrict.Ifstatecourt,namethectplfn/yand
                      State)


                      D ocketorindex num ber



                      Nam eofJudgeassigned to yourcase



                      Approximatedateoffiling lawsuit



                6.     Isthe case stillpending?
                       (
                       Z)      Y es
                       L       No

                       Ifn0,give the approxim ate date ofdisposition.


                                                   10
Case 1:20-cv-22027-FAM Document 1 Entered on FLSD Docket 05/14/2020 Page 19 of 22




               7.     W hatwastheresultofthecase? (Forexample: Iz
                                                                lzr
                                                                  tzythecasedismissed? I
                                                                                       ''
                                                                                        I/W.
                                                                                           C
                     judgmententeredinyourfavor? I'
                                                  FWJthecaseappealed.
                                                                    J)



               Haveyou filed otherlaw suitsin state orfederalcourtotherwiserelating to the
               conditionsofyourimprisonm ent?


                      No

               Ifyouransw erto C isyes,describe each law suitby answ ering questions 1 through 7
              below.(Ifthereismorethanonelawsuit,describetheadditionallawsuitsonanother
              page,using thesameformat)
                      Partiesto the previous law suit

                     Plaintiffts)
                     Defendantts)

                     Court(ffederalcourt,namethedistrict;fstatecourt,namethectplfp/yand
                     State)




                     Docketorindex num ber



              4.     N ameofJudge assigned to yourcase



                     Approxim ate date offiling lawsuit



              *      Isthe case stillpending?


                     ED       No


                                                11
Case 1:20-cv-22027-FAM Document 1 Entered on FLSD Docket 05/14/2020 Page 20 of 22




                        lfno,give theapproximatedateofdisposition.                      -




                        W hatw asthe resultofthe case? (Forexample: rf
                                                                     z'
                                                                      tz.
                                                                        çthecasedismissed? I'
                                                                                            r'
                                                                                             J.
                                                                                              C
                        judgmententeredinyourfavor? Wasthecaseappealed/)



   lX .   Certification and Closing

          UnderFederalRule ofCivilProcedure 11, by signingbelow,lcertify to the bestofmy
          knowledge,information,andbeliefthatthiscomplaint:(1)isnotbeingpresentedforan
          im properpurpose,such asto harass, cause unnecessary delay,orneedlessly increase the cost
          oflitigation;(2)issupportedbyexistinglaw orbyanonfrivolousargumentforextending,
          modifying,orreversingexistinglaw;(3)thefactualcontentionshaveevidentiarysupportor,
          ifspecifically so identified,willlikely have evidentiary supportafterareasonableopportunity
          forfurtherinvestigationordiscovery;and(4)thecomplaintotherwisecomplieswiththe
          requirem ents ofRule 11.

          A.     For Parties W ithoutan Attorney

                 Iagreeto providethe Clerk'sOfficewith any changestom y addresswhere case-
                 related papers m ay be scrved. Iunderstand thatm y failure to keep a currentaddress
                 on file with the Clerk's O ffice m ay resultin the dism issalofm y case.

                Dateofsigning:'
                              #(),ln1,aoo
                Signature ofPlaintiff                     ,               'k>
                                               '

                PrintedNameofPlaintiff             -
                                                       /-z% (â       .          /
                prisonIdentiscation#        /te0',q
                                                  .
                                                  :
                                                  5a
                                                   'c'r,ok-)  .

                Prison A ddress   -      t( / Q W I7)
                                                    * X --/('C'     CX
                                      rx.x,qt'
                                             n,     ''-zv-'-to rtcIa                eg,0
                                                                                       'r-/N %
                                  City                            Statc              Zip Code
          B.    For Attorneys

                Date ofsigning:               ,   20 .

                Signature ofA ttorney
                Printed N am e ofAttorney
                BarN um ber
                N am e ofLaw Firm


                                                         12
Case 1:20-cv-22027-FAM Document 1 Entered on FLSD Docket 05/14/2020 Page 21 of 22




               Address
               Telephone Num ber
               E-m ailA ddress




                                          13
Case 1:20-cv-22027-FAM Document 1 Entered on FLSD Docket 05/14/2020 Page 22 of 22
